Citation Nr: 0113679	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  95-36 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and his son


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from May 1942 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in New Orleans, Louisiana.


REMAND

The veteran testified at a personal hearing before the 
undersigned in October 2000.  During the hearing he 
identified the existence of private records of treatment for 
his service-connected disabilities, specifically anxiety 
reaction, evaluated as 50 percent disabling; and, chronic 
bilateral conjunctivitis/iritis, evaluated as 10 percent 
disabling.  The claims file was held open for a 60-day period 
to allow the veteran to submit such.  No further records have 
been submitted.  At the time of the hearing, however, the 
veteran and his representative indicated that the identified 
private records are pertinent to the claim and should be 
obtained by VA in the event such were not otherwise submitted 
by the veteran.  Thus, remand to obtain the identified 
private records is in order.

Moreover, the veteran was last examined by VA for his 
psychiatric disorder in July 1998 and has not recently 
undergone comprehensive VA examination of his eyes.  Further 
examinations, to include assessments as to the impact of the 
veteran's service-connected disabilities on his 
employability, are thus indicated.  See Goss v. Brown, 9 Vet. 
App 109, 114 (1996); see also Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for 
service-connected disabilities, to 
include specific identifying information 
as to treatment or evaluation at private 
facilities (the University Hospital at 
Lafayette and/or Charity Hospital) 
referenced at the time of his October 
2000 hearing.  The RO should then take 
all necessary steps to obtain copies of 
those records not already part of the 
claims folder.  In any case, the RO 
should ensure all pertinent VA treatment 
records are associated with the claims 
file.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  Then, the RO should schedule the 
veteran for VA examinations by physicians 
with appropriate expertise to determine 
the current severity of his service-
connected psychiatric and eye 
disabilities.  The examiners must review 
the claims folder before completing their 
examination reports.  Any indicated 
studies should be performed.  The 
examiners should provide their opinions 
concerning the impact of the service-
connected disabilities on the veteran's 
ability to work.  In addition, the 
examiners should provide the supporting 
rationale for each opinion expressed.

4.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

5.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

